Wheeler, J.
It is not perceived that there is any error in the charge of the Court, or in the giving and refusing of instructions asked by the parties. The first instruction, given at the instance of the plaintiffs, was clearly correct, and in accordance with the opinion of this Court in the case of Mosely v. Gainer. (10 Tex. R. 393.) It was there held, that a conveyance of property, with a knowledge on the part of the vendee, that the conveyance was made to hinder, delay or defraud creditors is void, under the Statute, as to such creditors, though a valuable consideration be paid by the purchaser, and Ms deed be duly recorded. “ It is certain, (says Judge Story) that a “ conveyance, even for a valuable consideration, is not, under “ the Statute of 13 Elizabeth, valid in point of law, from “that circumstance alone. It must also be bona fide for, “ if it be made to defraud or defeat creditors, it will be void, “ although there may, in the strictest sense, be a valuable, nay, “ an adequate consideration. This doctrine was laid down in “ Twine’s case, (3 Co. R. 81,) and it has ever since been strictly “ adhered to. Cases have repeatedly been decided, in which *195“ persons have given a Ml and fair price for goods, and where “ the possession has been actually changed ; yet, being done “ for the purpose of defeating creditors, the transaction lias- “ been held fraudulent, and therefore set aside. Thus, where “a person with a knowledge of a decree against the de- “ fendant, bought the house and goods belonging to him, and “ gave a full price for them, the Court said, that the purchase “ being with a manifest view to defeat the creditor, was fraud- “ ulent, and, notwithstanding the valuable consideration, void. “ So if a man should know of a judgment and execution, and, “ with a view to defeat it, should purchase the debtor's goods, “it would be void; because the purpose is iniquitous.” (Story, Eq. Sec. 369, and cases cited.) But such cases are to be carefully distinguished from others, where a sale, or assignment, or other conveyance merely amounts to giving a preference in payment to another creditor. A sale, assignment, or other conveyance is not necessarily fraudulent, because it may operate to the prejudice of a particular creditor. For a debtor may lawfully prefer one creditor to others, by payment of his debt, or by conveying in trust so much of his property as will be adequate for such payment, provided it be done openly and bona fide, and assented to and accepted by the creditor preferred. (Id. Sec. 370 ; 5 Mass. R. 144 ; 1 Smith S. C. R. 42.) And accordingly, the Court, in this case, instructed the jury, that a debtor may, bona fide, prefer one creditor to others. The law, as applicable to the facts of the case, was thus given in charge to the jury; and the question of the good faith, or ac-teal intention of the parties to the trasaction was fairly left to their decision.
The Court very properly refused to instruct the jury as requested by the defendant. For that would have been, to withdraw from their decision the question of actual or intentional fraud ; and make their decision turn upon the sole question of the consideration paid for the goods. That, as we have seen, was not the sole question to be considered. For a sale is not, *196under the Statute, (Hart. Dig. Art. 1452,) valid in point of law, from the single circumstance -of a valuable, or even an adequate consideration. It must also be bona fide; and not made with an intent to defraud creditors.
The question for the jury to decide was, whether the transfer of the goods was made to the claimant solely as a favored creditor, and with no other object than the act on its face imported ; or whether the claimant made use of his demand to protect the defendant from the demands of other creditors, and there was a secret trust or understanding that it was for the benefit or advantage of the debtor. For, “ although a debtor “has a right to prefer one creditor to another, and,by making “ a transfer of his property to one favored creditor, to defeat “ another, provided he do so in an open manner, and without “ any further object than his act, uj)on the face of it, imports ; “ still, the law will not allow a creditor to make use of his de- “ mand to shield his debtor ; and while he leaves him in statu “ quo, by forbearing to enforce the assignment, to defeat the “ other creditors by insisting upon it.” (Twine’s Cases, note 1, Smith’s L. Cases, 4 Am. Edit. p. 42.) We see no cause to question the sufficiency of the evidence to warrant the verdict. That the present was not the mere preference of one creditor to another is evident from the fact, that it was not a transfer merely of goods sufficient to satisfy the demands of the vendee and claimant, when from the description of goods it is evident such a disposition was practicable, but it was a transfer of the defendant’s entire stock of goods, in value greatly exceeding the demands of the claimant. But we deem it unnecessary to comment upon the evidence. The jury were the judges of the weight to which it was entitled, and the true conclusions of fact to be drawn from it; and we see no cause to question its sufficiency to warrant their finding.
The bill of exceptions in the record presents no matter, which can properly come under discussion and revision in this Court,
*197It is scarcely necessary to say, that it is the province of this Court to entertain appeals from the decisions of the District Courts, and to revise their judgments upon the matters of law therein adjudicated, and not upon questions of professional or judicial propriety, or etiquette between the Bench and the Bar.
If counsel were interrupted in their argument by the Court, the fair presumption, in the absence of anything appearing to the contrary, is, that the course of counsel gave occasion for the interruption. It is not inconceivable that counsel may have indulged in such a course of remark, as to require the interruption of the Court; and to have rendered the interruption complained of not only proper, but necessary for the maintenance of order, propriety and fairness in the administration of justice. The bill of exceptions does not inform us what was the occasion of the interruption, further than that “ the counsel was addressing the Court upon the rulings in the case of Vickery v. Ward, (2 Tex. R. 212,)” when the Court, it seems, interrupted the counsel, reading a part of the Statute of Frauds and the opinion of the Court in that case ; as we suppose the Court might very properly do, to arrest an unwarrantable application, or, it may be, a pezwersion, of the law of the case. Besides, the cozznsel, it seems, was addressing the argument to the Couz't; and surely it cannot be supposed that it was improper for the Court to set counsel right upon the law, in order to saye them from the embarrassment of occupying a false position in their argument to the jury. It would seem, that it should have been considered the subject rather of satisfaction than complaint. But it will suffice to dispose of the bill of exceptions, that it does zzot disclose matter which can properly be brought under discussion by counsel here, or of which this Court can take judicial cognizance. We are of opinion that there is no error in the judgment, and it is affirmed.
Judgment affirmed.